DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 29-32, 34-36, 38-40, 42-44, and 46-50 are pending, claims 2-28, 33, 37, 41, and 45 have been cancelled, and claims 1, 29-32, 34-36, 38-40, 42-44, and 46-50 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Claim Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 42, and 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 42-43 are objected to because of the following informalities:  
In claim 42, “the distal end of the cannula” should read “a distal end of the cannula” (not previously recited).
In claim 42, “the control board” should read “a control board” (not previously recited). The examiner alternatively suggests adding “a control board” to claim 42.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 29-32, 34-36, 38-40, 42-44, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Orbay (US 2008/0195128), in view of Kimmel (US 2007/0162095).
Regarding claim 1, Orbay discloses a wireless viewing device for endoscopic and arthroscopic procedures (see figure 3b), comprising: a housing (30, figure 3b) disposed opposite the proximal end, a top side (see top of 30, figure 3b), a bottom side (see bottom of 30, figure 3b) disposed opposite the top side, a first sidewall and a second sidewall (see the left and right side of 30, figure 3b) disposed opposite the first sidewall; a tubular cannula (20, figure 3b) with a hollow central lumen (best seen in figures 8c-d) and a longitudinal slot (see 20, figure 3b) extending through the cannula, the tubular cannula having a proximal end and a distal end (see proximal and distal end of 20, figure 3b), wherein the proximal end of the cannula adjoins the distal end of the housing (see 20 and 30, figure 3b); a camera (image sensor 184, figure 8c) with a lens (lens 162a, figure 8c); a light source (186, figure 8c); a control board (400, figure 37) having transmitter functions for wirelessly communicating with at least one external receiver (transmit the processed image wirelessly to a receiver coupled to a display [0160]); a power source (provide power [0160]), wherein the housing is able to accommodate at least one surgical tool (intended use language | uses various surgical, diagnostic, or therapeutic tool and can incorporate one or more actuators [0143]), wherein the control board and power source are enclosed by the housing (see 400, figure 37), 2  wherein the camera and the lens are located at the distal end of the tubular cannula (see figure 8c). Orbay is silent regarding a first switch and a second switch, the first switch being situated on the first sidewall in proximity to the distal end of the housing, the second switch being situated on the second sidewall in proximity to the distal end of the housing.
Kimmel teaches a visualization stylet (see figure 1) with a housing (17, figure 1), an extension module (12, figure 1), and an imaging module (13, figure 1). The housing 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the wireless viewing device of Orbay with the power switch, the secondary switch, and flexible lens mechanism (reservoir, conduit, and lens) as taught by Kimmel. Doing so would allow an operator to alter the optical characteristics of the flexible lens ([0050]), as well as provide power to the light source and imaging device ([0055]). The modified device would have a first switch (18, figure 4; Kimmel) and a second switch (29, figure 4; Kimmel), the first switch being situated on the first sidewall in proximity to the distal end of the housing (see figure 4), the second switch being situated on the second sidewall in proximity to the distal end of the housing (see figure 4).
Regarding claim 29, Orbay further discloses at least one of the at least one surgical tool is a probe (one or more surgical tools…tissue spreader or other device [0095]; Orbay).  
Regarding claim 30, Orbay further discloses wherein at least one of the least one surgical tool is a blade (one or more surgical tools…tissue spreader or other device [0095]; Orbay | see 165, figure 8c), wherein the blade protrudes vertically through the slot (best seen in figures 7a-b).  
Regarding claim 31, Orbay further discloses the blade comprises a cutting surface on a distal side of the blade (the examiner interpreted the distal and proximal 
Regarding claim 32, Orbay further discloses the blade comprises a cutting surface on a proximal side of the blade (see figure 8b; the examiner interpreted the blade to comprise a cutting surface on a proximal side of the blade).  
Regarding claim 34, Orbay further discloses the cannula is made from a transparent material (at least a portion of the cannula can be formed of a clear material [0134]; Orbay).  
Regarding claim 35, Orbay further discloses the area of the cannula comprising the longitudinal slot is made from a transparent material (at least a portion of the cannula can be formed of a clear material [0134]; Orbay).  
Regarding claim 36, Orbay further discloses the control board (EM 40, figure 2), light source (EM 40 provides light [0131]), and antenna (EM 40 transmits the processed image [0165]) are mounted inside the housing.  
Regarding claim 38, Orbay further discloses a light-transmitting optical fiber (EM 40 provides light to be transmitted to the distal end of the cannula via optical fibers [0163], figure 2) extends from the proximity of the light source to the distal end of the cannula.  
Regarding claim 39, Orbay discloses a viewing system for wireless endoscopic and arthroscopic procedures, comprising: (a) the wireless viewing device of Claim 1 (see rejection for claim 1 above); (b) the external receiver (a receiver coupled to a display [0165]) for receiving wireless communication from the wireless antenna and visualizing images transmitted by the device.  
Regarding claim 40, Orbay further discloses the external receiver is a video monitor (display [0165]), a computer terminal comprising a monitor, a smart phone, or a tablet computer.  
Regarding claim 42, Orbay discloses a method for performing an endoscopic or arthroscopic procedure by using a viewing system (see figure 3b) that includes a wireless viewing device (see figure 3b) and an external receiver (a receiver coupled to a display [0165]), wherein the wireless viewing device comprises: a housing (30, figure 3b) that accommodates at least one surgical tool (uses various surgical, diagnostic, or therapeutic tool and can incorporate one or more actuators [0143]), the housing having a proximal end (see proximal end of 30, figure 3b), a distal end (see distal end of 30, figure 3b) disposed opposite the proximal end, a top side (see top of 30, figure 3b), a bottom side (see bottom of 30, figure 3b) disposed opposite the top side, a first sidewall and a second sidewall (see the left and right side of 30, figure 3b) disposed opposite the first sidewall, a tubular cannula (20, figure 3b) that adjoins the housing, a camera (image sensor 184, figure 8c) with a lens (lens 162a, figure 8c), a light source (186, figure 8c), a transmitter for wirelessly communicating with the external receiver (transmit the processed image wirelessly to a receiver coupled to a display [0160]), and a power source (provide power [0160]), the method comprising the steps of: a) establishing an entry portal (i-ii, [0103]); 4Applicant: A.M. SURGICAL, INC.Serial No.: 15/227,463b) inserting the distal end of the cannula through the entry portal (cannula is advanced [0103]); c) advancing the cannula to create a passage to a target tissue (cannula is advanced [0103]); and d) imaging the target tissue with the camera (permit visualization of the surgical procedure [0084]). Orbay is silent regarding a first switch and a second switch, the first switch being situated on the first sidewall in proximity to the distal end of the housing, the second switch being situated on the second sidewall in proximity to the distal end of the housing.
Kimmel teaches a visualization stylet (see figure 1) with a housing (17, figure 1), an extension module (12, figure 1), and an imaging module (13, figure 1). The housing has a power switch (18, figure 4) and an optional secondary switch ([0027]). The secondary switch can be used to control an operation of a pump (76, figure 9b) to alter the optical characteristics of a flexible lens (73, figure 9b) by displacing fluid (74, figure 9b) from a reservoir (75, figure 9a) into the lens ([0050]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the wireless viewing device of Orbay with the power switch, the secondary switch, and flexible lens mechanism (reservoir, conduit, and lens) as taught by Kimmel. Doing so would allow an operator to alter the optical characteristics of the flexible lens ([0050]), as well as provide power to the light source and imaging device ([0055]). The modified method would have the wireless viewing device with a first switch (18, figure 4; Kimmel) and a second switch (29, figure 4; Kimmel), the first switch being situated on the first sidewall in proximity to the distal end of the housing (see figure 4), the second switch being situated on the second sidewall in proximity to the distal end of the housing (see figure 4).
Regarding claim 43, Orbay further discloses e) visualizing images transmitted by the device via wireless communication between the control board and the external receiver (display can receive image information wirelessly from electronics module [0087]).  
Regarding claim 44, Orbay further discloses the external receiver is a video monitor (display is wireless [0087]), a computer terminal comprising a monitor, a smart phone or a tablet computer.  
Regarding claim 46, Orbay further discloses the wireless communication is performed via BLUETOOTH short-range wireless communication technology standard (it is well known in the art that wireless communication can be done through Bluetooth [0087]).  
Regarding claim 47, Orbay further discloses the wireless communication is performed by radio frequency (it is well known in the art that wireless communication can be done through RF [0087]).  
Regarding claim 48, Orbay further discloses the wireless communication is performed by Wireless Fidelity (WIFI) (it is well known in the art that wireless communication can be done through wifi [0087]).  
Regarding claim 49, Orbay further discloses the wireless communication is performed by wireless local area network communication (it is well known in the art that wireless communication can be done through wireless LAN communication [0087]).  

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Orbay (US 2008/0195128), in view of Kimmel (US 2007/0162095) and Sanders (US 2008/0108869).
Orbay discloses a wireless viewing device (see figure 3b) for endoscopic procedures, comprising: a housing (30, figure 3b) having a proximal end (see proximal end of 30, figure 3b), a distal end (see distal end of 30, figure 3b) disposed opposite the proximal end, a top side (see top of 30, figure 3b), a bottom side (see bottom of 30, figure 3b) disposed opposite the top side, a first sidewall and a second sidewall (see left and right side of 30, figure 3b) disposed opposite the first sidewall; a tube (20, figure 3b) with a hollow central lumen (best seen in figure 8c-d) and a longitudinal slot (see 20, figure 3b) extending through the tube, the tube having a proximal end and a distal end (see proximal and distal end of 20, figure 3b), wherein the proximal end of the tube adjoins the distal end of the housing (see 20 and 30, figure 3b); a camera (image sensor 184, figure 8c) with a lens (lens 162a, figure 8c); a light source (186, figure 8c); a control board (400, figure 37) having transmitter functions for wirelessly communicating with at least one external receiver (transmit the processed image wirelessly to a receiver coupled to a display [0160]); a power source (provide power [0160]). Orbay is silent regarding a first switch and a second switch, the first switch being situated on the first sidewall in proximity to the distal end of the housing, the second switch being situated on the second sidewall in proximity to the distal end of the housing, wherein the tube has a clear covering over the camera and the clear covering has magnifying properties.
Kimmel teaches a visualization stylet (see figure 1) with a housing (17, figure 1), an extension module (12, figure 1), and an imaging module (13, figure 1). The housing has a power switch (18, figure 4) and an optional secondary switch ([0027]). The secondary switch can be used to control an operation of a pump (76, figure 9b) to alter the optical characteristics of a flexible lens (73, figure 9b) by displacing fluid (74, figure 9b) from a reservoir (75, figure 9a) into the lens ([0050]).

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the wireless viewing device with the power switch, the secondary switch, and flexible lens mechanism (reservoir, conduit, and lens). Doing so would allow an operator to alter the optical characteristics of the flexible lens ([0050]), as well as provide power to the light source and imaging device ([0055]). Additionally, it would have been obvious to modify the tube of Orbay with the transparent material of the distal camera housing assembly as taught by Sanders. Doing so would provide magnification ([0142]). The modified wireless viewing device would have a first switch (18, figure 4; Kimmel) and a second switch (29, figure 4; Kimmel), the first switch being situated on the first sidewall in proximity to the distal end of the housing (see figure 4), the second switch being situated on the second sidewall in proximity to the distal end of the housing (see figure 4), wherein the tube has a clear covering over the camera and the clear covering has magnifying properties (magnification [0142]; Sanders).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 4, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795